Case 0:18-cv-62093-UU Document 63 Entered on FLSD Docket 06/26/2019 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:18-cv-62093-UU
 ALFREDO QUINTERO,

           Plaintiff,
 v.

 GEICO MARINE INSURANCE CO.,

       Defendant.
 ___________________________________________/

                                              ORDER
        THIS CAUSE is before the Court upon Plaintiff’s Motion to Alter or Amend Judgment

 Pursuant to Fed. R. Civ. P. 59(e) and Motion for Relief from Judgment Pursuant to Fed. R. Civ. P.

 60(b) (the “Motion”). D.E. 55. The Court has reviewed the Motion, the pertinent portions of the

 record and is otherwise fully advised in the premises. For the reasons discussed infra, the Motion

 is DENIED.

      I.   Background

               A. Summary Judgment & Sanctions

        On February 14 and 15, 2019 the parties filed cross-motions for summary judgment, and

 Plaintiff then moved for an extension to respond to Geico’s motion on grounds that certain

 depositions were outstanding. Given that the motion cutoff had not yet expired, the Court granted

 Quintero a minor extension until March 14, 2019 to respond to Geico’s motion for summary

 judgment. D.E. 38. In that order, the Court stated:

        Plaintiff SHALL FILE his response to Defendant’s Motion for Summary Judgment by
        Thursday, March 14, 2019. NO FURTHER EXTENSIONS WILL BE GRANTED AND
        THE COURT WILL NOT CONSIDER ANY RESPONSES FILED AFTER THIS DATE.

 Id. at 5 (emphasis in original).



                                                  1
Case 0:18-cv-62093-UU Document 63 Entered on FLSD Docket 06/26/2019 Page 2 of 7




    Despite the Court’s explicit warning that it would not consider responses filed after this date,

 Quintero filed his response to Geico’s Motion on March 15, 2019, a day after the deadline the

 Court imposed for his response. D.E. 39. Nevertheless, the Court entertained Quintero’s Motion,

 but found it to be without merit as under the doctrine of uberrimae fidei, Quintero was responsible

 for the statements he made in renewing his policy with Geico.

    While the cross-motions were pending, Plaintiff filed a motion for sanctions, arguing that

 Geico had misrepresented that the policy expired, that Geico took this position in bad faith in its

 Motions and was misrepresenting the state of affairs to the Court. D.E .44. In his Motion for

 Summary Judgment and in opposition to Defendant’s Motion, Plaintiff reiterated this allegation.

 The Court thoroughly considered the record and Plaintiff’s argument and found it to be without

 merit. D.E. 53 at 15-16.

            B. The Instant Motion

    In the instant Motion, Plaintiff again reiterates that Geico’s deposition testimony conflicts with

 this Court’s findings that Plaintiff renewed his insurance policy, that the policy never lapsed, and

 that Geico would have renewed the policy regardless of whether the boat was stolen. D.E. 55. As

 a result, Plaintiff argues that the Court should reconsider its Order pursuant to Rule 59 and Rule

 60, and find that:

    as testified to by GEICO’s corporate representative the Plaintiff did not request a cancellation
    or expiration of the Policy; that the Policy was never cancelled or non-renewed; that the Policy
    was in full force and effect on May 4, 2018 and until the theft occurred on May 25, 2018; that
    the Policy provided coverage for the theft and thereby the Plaintiff is entitled to final judgment
    accordingly; that the Plaintiff is entitled to common law or statutory interest for the breach of
    the insurance contract; that the Plaintiff and its counsel are entitled to an award of reasonable
    attorneys’ fees and costs; that the Defendant perpetrated a fraud on the Court by knowingly
    relying upon an affidavit that it knew was perjurious and/or otherwise false; that pursuant to
    the common law doctrines of waiver or estoppel the Defendant forfeited any defense of
    material misrepresentation in accepting the Risk by at all times conveying that it would
    continue to accept premiums even though it was on notice of the putative material
    misrepresentation on the same day of the loss and every day thereafter, until it attempted to


                                                  2
Case 0:18-cv-62093-UU Document 63 Entered on FLSD Docket 06/26/2019 Page 3 of 7




     rescind the Policy some three-hundred (300) days later; and/or any other relief that this Court
     deems necessary and/or equitable.

 D.E. 55 at 13.

  II.   Legal Standard

     District courts “may set aside a final default judgment under Rule 60(b).” Safari Programs,

 Inc. v. CollectA Int'l Ltd., 686 F. App'x 737, 743 (11th Cir. 2017). “Rule 60(b) lists a number of

 grounds for relief from a final judgment, including … mistake, inadvertence, surprise, or excusable

 neglect, and any other reason that justifies relief.” Id. (citing Fed. R. Civ. P. 60(b)). The

 determination of excusable neglect is “is an equitable one, taking account of all relevant

 circumstances.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 381

 (1993). In Pioneer, the Supreme Court found four factors relevant in assessing excusable neglect:

 (1) the danger of prejudice to the [opposing party], (2) the length of the delay and its potential

 impact on judicial proceedings, (3) the reason for the delay, including whether it was within the

 reasonable control of the movant, and (4) whether the movant acted in good faith.” Pioneer, 507

 U.S. at 395.

     “While Rule 59(e) does not set forth any specific criteria, the courts have delineated three

 major grounds justifying reconsideration: (1) an intervening change in controlling law; (2) the

 availability of new evidence; and (3) the need to correct clear error or prevent manifest injustice.”

 Williams v. Cruise Ships Catering & Serv. Int’l, N.V., 320 F. Supp. 2d 1347, 1357–58 (S.D. Fla.

 2004). In order to succeed on a Rule 59(e) motion, “the moving party must set forth facts or law

 of a ‘strongly convincing nature’ to induce the court to reverse its prior decision.” Id. at 1358.

 III.   Analysis

     Plaintiffs’ arguments were all thoroughly addressed in the Court’s order on the parties’ cross-

 motions for summary judgment and the Court emphatically does not find that Plaintiff has set forth


                                                   3
Case 0:18-cv-62093-UU Document 63 Entered on FLSD Docket 06/26/2019 Page 4 of 7




 facts or law “of a strongly convincing nature.” Moreover, Plaintiff points to no new evidence,

 effectively arguing that this Court misread the deposition testimony and/or that the deposition

 testimony was false. Plaintiff effectively seeks to relitigate every issue he raised in his motion for

 summary judgment; this is impermissible and arguably sanctionable. Thus, the Court finds that

 Plaintiff has not met his burden under Rule 59 of demonstrating manifest errors of law or fact or

 demonstrating that this Court has made a mistake pursuant to Rule 60. Therefore, there are no

 grounds for reconsideration or setting aside the judgment and the Motion is denied.

     Nevertheless, for the sake of absolute clarity, the Court will briefly address each of Plaintiff’s

 points below, with reference to the corresponding discussion in the Court’s order on motion for

 summary judgment.

            A. Whether the Policy Expired or Plaintiff Requested a Cancellation of the Policy is

                Irrelevant

    Plaintiff argues that pursuant to the deposition testimony of Geico’s representative, “Plaintiff

 did not request a cancellation or expiration of the Policy.” D.E. 55. Consequently, Plaintiff argues

 that the Policy never lapsed and there was coverage for his stolen vessel. First, the Court disagrees

 with Plaintiff as the record does not demonstrate any genuine dispute as to this issue. Having

 exhaustively reviewed the deposition testimony, telephone transcripts and notice of expiration, the

 Court stated: “the Policy, the Notice of Expiration, and the recorded telephone transcripts indicate

 that the previous policy’s term expired on May 5, 2018 and that Quintero called to reinstate his

 Policy on May 25, 2018 after the Vessel had been stolen.” D.E. 53 at 16. The fact that Plaintiff

 disagrees with this Court’s conclusion does not entitle him to an altered judgment.

    Second and more importantly:

        Quintero never explains the relevance of this position with regard to his obligations under
        uberrimae fidei; his sole argument against the application of uberrimae fidei is that the


                                                   4
Case 0:18-cv-62093-UU Document 63 Entered on FLSD Docket 06/26/2019 Page 5 of 7




        parties’ contracted around it. Even if Quintero is correct that the Policy never lapsed,
        Quintero’s misrepresentations regarding the status of the Vessel during the May 25,
        2018 call, void the Policy ab initio, regardless of whether the Policy was renewed,
        cancelled, or expired because Quintero failed to fully and voluntarily disclose to Geico
        insurer all facts material to the risk that Geico assumed when insuring the Vessel.


 D.E. 53 at 16. Plaintiff still fails to explain the relevance of this argument to his obligations under

 uberrimae fidei.

            B. Plaintiff’s Waiver and Estoppel Arguments were Addressed and Found Meritless

    Next, Plaintiff requests that the Court address his argument that Geico continued to accept

 premiums, waiving any material misrepresentations. But, the Court explained that under binding

 Eleventh Circuit precedent, uberrimae fidei voided the insurance contract at issue ab initio

 rendering Plaintiff’s waiver and estoppel arguments immaterial. HIH Marine Servs., Inc. v. Fraser,

 211 F.3d 1359, 1359 (11th Cir. 2000) (“[W]e focus on the issue of material misrepresentation

 because a finding of material misrepresentation in this marine insurance case voids the policy and

 renders immaterial the appellants' arguments on insurable interest and waiver and

 estoppel.”) (emphasis added); Certain Underwriters at Lloyds, London v. Giroire, 27 F. Supp. 2d

 1306, 1306 (S.D. Fla. 1998) (“There has been no indication from the Eleventh Circuit that

 affirmative defenses such as waiver and estoppel may be used to avoid the time-honored

 obligation of good faith and full disclosure.”) (emphasis added).

    Nevertheless, the Court briefly discussed the merits of these arguments:

    Quintero asserts that Geico waived any denial of coverage because it “had knowledge” of the
    misrepresentation and because it continued to collect premiums and recognize the existence of
    the policy until January 2019. D.E. 39 at 11- 12; see Johnson v. Life Ins. Co. of Ga., 52 So.2d
    813 (Fla. 1951) (explaining that “when an insurer has knowledge of the existence of facts
    justifying a forfeiture of the policy, any unequivocal act which recognizes the continued
    existence of the policy or which is wholly inconsistent with a forfeiture, will constitute a waiver
    the Policy.”). But, the Policy is not governed by Florida law, it is governed by “United States
    federal admiralty law.” D.E. 15-3 at 1. As such, Quintero’s argument relying on Florida law is
    not persuasive. See Giroire, 27 F. Supp. 2d at 1312 (Explaining that in the Eleventh Circuit,


                                                   5
Case 0:18-cv-62093-UU Document 63 Entered on FLSD Docket 06/26/2019 Page 6 of 7




    uberrimae fidei, and not Florida law, controlled the parties’ obligations in marine insurance
    contracts, and therefore the insured’s arguments that the insurer waived forfeiting the policy
    because it had constructive knowledge of material misrepresentation was not persuasive.).


 D.E. 53 at 15.

            C. There is No Evidence of Perjury Warranting Reconsideration

    Lastly, the Court finds that Plaintiff’s allegation that Geico committed perjury by providing

 fraudulent deposition testimony to be without merit. Plaintiff’s sole basis for this claim is that

 Geico’s affidavit, in which Geico affirms it would not have issued the policy had it known the

 condition of the boat, was “superseded by the deposition testimony that followed, which indicated

 that the subject policy was renewed without any underwriting consideration and without regard

 for the condition of the boat.” D.E. 55 at 12.

    First, the very deposition text Plaintiff cites undercuts its argument:

    Q: Can you say it was material, sir, the insured’s statements to the insurance company in the
    sense of the insurance company would not have issued - - or maintained the policy as of May
    5th, 2018 forward but for the insured being subjected to some number of questions as posed
    on May 25th, 2018.

    A: As a claims adjuster, I can’t answer that. That’s a question that would have to be
    answered by an underwriting manager.

 DE 40-1 at 169 ¶ 12 (emphasis added).

    Second, the Court did not rely exclusively on Geico’s affidavit that the boat not being stolen

 was “material” to the reissuance of the Policy. “Materiality under federal maritime law is broader

 in application than Florida law . . . Under federal law, ‘materiality’ is defined as ‘that which could

 possibly influence the mind of a prudent and intelligent insurer in determining whether he would

 accept the risk.’” Giroire, 27 F. Supp. 2d at 1312-13 (quotation omitted). As the Court noted,

 whether or not a vessel is stolen would plainly influence the mind of a prudent and intelligent

 insurer, regardless of whether Geico had provided an affidavit to that effect: “There is also no


                                                   6
Case 0:18-cv-62093-UU Document 63 Entered on FLSD Docket 06/26/2019 Page 7 of 7




 genuine dispute as to whether these facts are material to the calculation of the risk of insuring the

 Vessel; insuring a stolen Vessel is akin to insuring a loss.” D.E. 53 at 8 n.2; See also Gulfstream

 Cargo, Ltd. v. Reliance Ins. Co., 409 F.2d 974, 982 (5th Cir.1969) (explaining that insurer had

 “absolute right to demand full, open, honest, complete, accurate disclosure of facts then well

 known which bore directly upon the condition of the vessel.”) (emphasis added); State Nat. Ins.

 Co. v. Anzhela Explorer, L.L.C., 812 F. Supp. 2d 1326, 1356 (S.D. Fla. 2011) (holding that whether

 bulkheads were watertight was material under uberrimae fidei because it affected the condition of

 the boat and the risk the insurer undertook in insuring the boat). That a vessel being stolen is

 material to the risk an insurer undertakes in insuring a vessel is simply common sense.

 Accordingly, the Court does not find Plaintiff’s argument persuasive.

 IV.    Conclusion

    For the reasons discussed supra, it is

    ORDERED AND ADJUDGED that the Motion, D.E. 55, is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, this _26th__ day of June, 2019.



                                                       _______________________________
                                                       URSULA UNGARO
                                                       UNITED STATES DISTRICT JUDGE

 copies provided: counsel of record




                                                  7
